NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Argued September 23, 2013
                               Decided October 16, 2013

                                         Before

                           WILLIAM J. BAUER, Circuit Judge

                           MICHAEL S. KANNE, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge


No. 13‐2263

UNITED STATES OF AMERICA                          Appeal from the United States District
     Plaintiff‐Appellee,                          Court for the Northern District of
                                                  Illinois, Eastern Division.
      v.
                                                  No. 11 CR 459
KENNETH CONLEY,
    Defendant‐Appellant.                          Samuel Der‐Yeghiayan,
                                                  Judge.




                                       ORDER

      Kenneth Conley pled guilty to bank robbery and appeals his sentence of 240 months,
which is the statutory maximum and the top of his applicable Sentencing Guidelines range.
No. 13‐2263                                                                                      2

After Conley pled guilty, he escaped  from federal custody but  was later captured.  He
argues  on  appeal  that  the  district  court  erred  in  applying  the  Sentencing  Guidelines
enhancement for obstruction of justice after finding that he escaped. Conley argues that the
court cannot take a defendant’s conduct into account for sentencing purposes when that
conduct is (a) shown by only a preponderance of the evidence and (b) the subject of a
pending criminal charge to which he has pled not guilty. It is well established, though, that
a district court may consider uncharged, acquitted, and convicted conduct when sentencing
a  defendant,  and  that  factual  issues  regarding  such  conduct  can  be  decided  by  a
preponderance of the evidence. There is no reason to treat pending charges any differently.
We find no error and thus affirm Conley’s sentence.

      Conley was indicted on one count of bank robbery, see 18 U.S.C. § 2113(a), after
brandishing what appeared to be a pistol in a bank and walking off with roughly $4,000.
On the morning trial was to begin, he pled guilty without a plea agreement, a so‐called
“blind” plea. He was held in federal custody pending sentencing.

        The first presentence report included a recommended guideline calculation. Conley
is a career offender under U.S.S.G.  § 4B1.1, and the statutory maximum sentence for bank
robbery was 20 years. That meant his offense level was 32 under § 4B1.1(b). The first report
recommended a 2‐level reduction for acceptance of responsibility under § 3E1.1(a). As a
career offender, Conley had a criminal history category of VI. With a total offense level of
30, the guideline range would have been 168 to 210 months in prison.

      While awaiting sentencing, Conley was housed in a cell on the seventeenth floor of
the Metropolitan Correctional Center in downtown Chicago. Conley and his cellmate were
present and accounted for at the evening headcount on December 17, 2012. The following
morning, staff arriving at the MCC noticed a long rope hanging from a high window. An
emergency count found that Conley and his cellmate were gone. Conley remained at large
for more than two weeks. He was apprehended while hiding out in disguise in a Chicago
suburb.  He  was  charged  with  escape  under  18  U.S.C.  §  751(a)  in  a  separate  and  still‐
pending criminal case.

       A new presentence report was prepared after Conley’s capture. The new report
removed the reduction for acceptance of responsibility and suggested adding 2 levels for
obstruction of justice on account of the escape. See § 3C1.1. The new guideline range was
210 to 240 months in prison, based on an offense level of 32 under the career offender
provision,  §  4B1.1(b),  criminal  history  category  VI,  and  a  statutory  maximum  of  240
No. 13‐2263                                                                                      3

months.1  At sentencing, Conley objected to the enhancement for obstruction of justice. The
government called an FBI agent to testify about the details of the escape, and Conley’s
attorney cross‐examined the agent at length. After hearing the evidence, the judge ruled
that the government had met its burden of showing Conley’s escape by a preponderance
of the evidence and applied the obstruction adjustment. In analyzing the factors under
18 U.S.C. § 3553(a), the judge cited the escape as evincing a lack of respect for the law and
a likelihood of recidivism. He sentenced Conley to the maximum 240 months.

        Conley raises two arguments on appeal. He first contends that the district court
infringed his rights in the pending escape case by considering the escape in deciding his
sentence for bank robbery. This argument founders first on the terms of 18 U.S.C. § 3661,
which states: “No limitation shall be placed on the information concerning the background,
character, and conduct of a person convicted of an offense which a court of the United
States may receive and consider for the purpose of imposing an appropriate sentence.” See
generally United States v. Guajardo‐Martinez, 635 F.3d 1056, 1059 (7th Cir. 2011) (“A district
judge has wide discretion to consider a defendant’s background at sentencing.”), citing
§ 3661.

        It’s  true  that  the  Due  Process  Clause  of  the  Fifth  Amendment  requires  that
information used in sentencing be reliable and accurate. See id.; United States v. Hankton,
432 F.3d 779, 790 (7th Cir. 2005). Conley has no viable argument along those lines. The
district court based its decision on sufficiently reliable testimony about Conley’s escape.
Nor does Conley’s argument find support in the Sentencing Guidelines themselves, the
commentary  to  which  specifically  identifies  “escaping  or  attempting  to  escape  from
custody  before  trial  or  sentencing”  as  an  example  of  conduct  that  would  warrant  an
obstruction  of  justice  adjustment.  §  3C1.1  cmt.  n.4(E).  As  the  district  judge  correctly
observed, “nothing in the guidelines precludes the application of such an enhancement”
where escape forms the basis of a separate criminal charge. Tr. 61.

       While we appear not to have previously addressed this exact scenario, the result is
controlled by our many cases holding clear that separate criminal conduct can form the


       1
          It is not clear whether the recommended adjustment for obstruction of justice
had any effect on the guideline range, since it would not be added to the offense level of
32 under § 4B1.1(b). It is clear, though, that the escape had a significant effect on the
district court’s exercise of discretion under 18 U.S.C. § 3553(a), so we consider Conley’s
arguments on the merits.
No. 13‐2263                                                                                        4

basis for an obstruction adjustment regardless of whether it has been prosecuted or how
far the prosecution has proceeded. See, e.g., United States v. Bright, 578 F.3d 547, 552 (7th
Cir.  2009)  (obstruction  of  justice  adjustment  was  properly  applied  for  bank  robber’s
convicted escape attempt); United States v. McGill, 32 F.3d 1138, 1143 (7th Cir. 1994) (same
for bank robber’s uncharged escape attempt); see also United States v. Chandler, 232 F. Appʹx
703, 705–06 (9th Cir. 2007) (same for defendant’s charged and pending escape attempt).

       Even conduct for which the defendant was charged but acquitted may be considered
at sentencing if it is supported by a preponderance of the evidence. United States v. Watts,
519 U.S. 148, 157 (1997). It would therefore be a strange anomaly if a judge could consider
additional criminal activity in every instance except when the government had decided to
bring separate charges and those charges remain pending. Conley offers no reason to draw
such a line. And even if that line were drawn, the government could circumvent it by
simply waiting until after sentencing to seek another indictment.

        Conley’s second argument is that if a sentencing judge considers charged conduct,
the applicable standard of proof should be beyond a reasonable doubt. That argument runs
up against a long line of contrary precedent. “Generally, facts considered at sentencing
must be proved by a preponderance of the evidence.” United States v. Lucas, 670 F.3d 784,
792  (7th  Cir.  2012);  see  also  Watts,  519  U.S.  at  156  (“application  of  the  preponderance
standard at sentencing generally satisfies due process”). We recently reiterated that, in
finding drug quantity at sentencing, “it is well‐established that a preponderance of the
evidence is all that is required.” United States v. Medina, __ F.3d __, No. 12‐1930, 2013 WL
4517938, at *3 (7th Cir. Aug. 27, 2013). The standard is no different here. After listening to
testimony from the government’s witness, including cross‐examination by defense counsel,
the  judge  reasonably  found  by  a  preponderance  of  the  evidence  that  Conley’s  17‐day
absence  from  the  MCC  was  due  to  his  escape.  We  see  no  error  in  the  district  court’s
consideration of this conduct or the standard by which the court made its decision.

                                                                                      AFFIRMED.